     Case 1:18-cv-04363-GBD-BCM Document 123 Filed 10/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________________X
                                                     )
HELEN MEIMARIS AS EXECUTRIX and LEGAL                )
REPRESENTATIVE OF THE ESTATE OF ALKIVIADES           )
MEIMARIS AND HELEN MEIMARIS,                         )           1:18-cv-4363 (GBD)(BCM)
                       Plaintiﬀs,                    )
                                                     )           NOTICE OF MOTION FOR
                                                     )           RECONSIDERATION
                                                     )           PURSUANT TO LOCAL
               -against-                             )           RULE 6.3 AND
                                                     )           F.R.C.P. 59 (e)
                                                     )
JOSEPH E. ROYCE, LAWRENCE A. BLATTE,                 )
TULIO PRIETO ,                                       )
TBS Shipping Services Inc., and Guardian Navigation  )
Services Inc.,                                       )
                         Defendants.                 )
____________________________________________________ X

PLEASE TAKE NOTICE that, upon the annexed Memorandum of Law in Support Of Plaintiﬀs’

Motion for Reconsideration and Exhibit attached hereto, and upon all of the pleadings and

proceedings herein, Plaintiﬀs’ Helen Meimaris as Executrix and Legal Representative of the

Estate of Alkiviades Meimaris, and Helen Meimaris will move this Court at such date and time

designated by this Court, before the Honorable George B. Daniels, at the United States District

Court for the Southern District of New York, 500 Pearl Street, New York, New York 10007 for an

Order granting reconsideration of Judge Daniels Order dated September 25, 2019, pursuant to

Local Rule 6.3 and F.R.C.P. 59(e) and for such other and further relief as this Court may deem

just and proper.

Dated:         New York, New York
               October 9, 2019

                                                   Respectfully submitted,

                                                   /s/ ALKISTIS G. Meimaris
                                                   Alkistis G. Meimaris, Esq.
                                                   Attorney for Plaintiﬀs
                                                   240 Fifth Avenue, M250
                                                   New York, New York 10001
                                                   (201) 615-3220
                                                   alkistism@aol.com
